Order, Supreme Court, New York County (Charles E. Ramos, J.), entered November 3, 2005, which granted defendant surety’s motion for partial summary judgment, unanimously affirmed, with costs.
Plaintiff property owner failed to comply strictly with the conditions of the performance bond, which went directly to the surety’s liability (see Tishman Westwide Constr. LLC v ASF Glass, Inc., 33 AD3d 539 [2006]; 153 Hudson Dev., LLC v DiNunno, 8 AD3d 77 [2004]), and thus warranted summary dismissal of that portion of the complaint addressed to the bond. We have considered plaintiffs other arguments and find them meritless. Concur — Gonzalez, J.P, Sweeny, McGuire, Malone and Kavanagh, JJ.